Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action


Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney et al (US 20130124449), hereafter known as Pinckney.
With respect to claims 1, 8, and 15, Pinckney teaches:
performing a search intent analysis on an inputted search term, to determine whether the search term contains an answer requirement (paragraph 0140 figure 17 user inputs a question (name for a puppy?), system analyzes to determine it is a question); 
in response to determining that the search term contains the answer requirement, retrieving an answer content corresponding to the answer requirement using the search term (paragraph 0141 figure 18 retrieve answers, shown in figure as #1, #2 etc., narrowing answer set in dialog/feedback with user); 

combining the answer content and the to-be-recommended content, to generate at least one search result (figure 18 showing combined puppy names and other users’ opinions in search result).
With respect to claims 2 and 9, Pinckney teaches:
matching the search term and a preset question keyword library (paragraph 0085 matching question term to library of answers and topics for dialog/feedback); and 
determining, if the matching is successful, the search term containing the answer requirement (paragraph 0185 matching question term to begin dialog/feedback).
With respect to claims 3 and 10, Pinckney teaches:
acquiring a historical search result of the search term and category information of the historical search result (paragraph 0085 historical search result using previous answers to questions for keywords); and 
determining, in response to determining the acquired category information being a question-answer category or a content recommendation category, the search term containing the answer requirement (paragraph 0085 using dialog/feedback to determine answers to keyword search terms).
With respect to claims 4 and 11, Pinckney teaches:
extracting a keyword, in the answer content, corresponding to the answer requirement (paragraph 0141 analyzing keywords in answer for example puppy names); 

defining preset recommendation content corresponding to the successfully matched preset keyword as the to-be-recommended content associated with the answer content (paragraph 0141 determine opinions from other users on puppy names as recommended content for user).
With respect to claims 5 and 12, Pinckney teaches combining the extracted keyword and the preset recommendation content corresponding to the keyword, to generate a corresponding search result (paragraph 0141 combine keyword puppy name and user reviews of puppy names in generating a search result).
With respect to claims 6 and 13, Pinckney teaches pushing each search result (paragraph 0241 pushing search results).
With respect to claims 7 and 14, Pinckney teaches:
pushing the each search result to a search result page for display (figure 18 displaying search results); and/or 
creating a link for pointing to a page including a plurality of search results, and pushing the link (paragraph 0241 providing links to recommended pages in search results for example restaurant pages).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/10/21